Madsen, J.
(concurring/dissenting) — I agree with the majority that RCW 42.17.680(3) does not apply to labor organizations. I also agree that the Public Disclosure Commission’s interpretation of the statute in WAC 390-17-100 should be given deference. I cannot agree, however, that either the statute or the rule contains the “notice standard” advanced by the majority. Having correctly identified the scope of the statute and the employer’s obligation by reference to the rule, the majority then inexplicably imports a notice standard which is unnecessary in light of and inconsistent with the agency rule, places the employer in an untenable position with regard to this and other statutory obligations, and is not necessary to meet the purposes of Initiative 134.
RCW 42.17.680(3) provides in relevant part that “[n]o employer . . . may withhold or divert a portion of an employee’s wages or salaries for contributions to political committees or for use as political contributions except upon the written request of the employee. ...” This provision is part of the Fair Campaign Practices Act of 1992, enacted by the voters as Initiative 134. The trial court ruled this language was ambiguous, both because the statute does not provide guidance as to whether an employer must determine whether an entity is a political committee or whether only registered political committees fall within its scope, and because it is not clear what is meant by “for use as political contributions.” RCW 42.17.680(3).
I do not agree that the term “political committees” is ambiguous. Where a statute defines key terms and uses plain language, it is not ambiguous. United States Tobacco Sales & Mktg. Co. v. Department of Revenue, 96 Wn. *644App. 932, 938, 982 P.2d 652 (1999). The Fair Campaign Practices Act (Act) provides that the definitions in RCW 42.17.020 apply to RCW 42.17.680 except as modified by the Act. Laws of 1993, ch. 2, § 3 (definitions apply to sections 4 through 19 of the Act); see section 8 (codified as RCW 42.17.680). “Political committee” is defined in RCW 42.17.020(33) as “any person (except a candidate or an individual dealing with his or her own funds or property) having the expectation of receiving contributions or making expenditures in support of, or opposition to, any candidate or any ballot proposition.” RCW 42.17.040(1) requires “\e\very political committee” having the expectation of receiving contributions or expending funds in any election campaign to register. (Emphasis added.) See also RCW 42.17.065 (requiring continuing political committees to register in accordance with RCW 42.17.040). Since the definition in RCW 42.17.020(33) applies to RCW 42.17.680, since every political committee expecting contributions must register, and since RCW 42.17.680(3) concerns contributions, the term “political committees” in the context of RCW 42.17.680(3) is plainly coextensive with registered political committees.97
Accordingly, if an employer withholds a portion of an employee’s wages or salary for contributions to a registered political committee, the annual employee written consent required by RCW 42.17.680 must be obtained.
It is a closer question whether there is ambiguity in the phrase “for use as political contributions.” The provision as a whole is aimed at obtaining annual consent where an employer withholds a portion of wages or salaries for disbursement as political contributions, and not where disbursement is to a labor organization in the form of union dues or other union assessments which are not readily *645identifiable as political contributions. Assuming the phrase is ambiguous, however, the majority is correct in resolving the ambiguity by reference to the agency interpretation of the statute.
Two rules of statutory construction are particularly applicable here. First, an agency’s interpretation of an ambiguous statute is entitled to great weight where the statute is one which the agency is charged with implementing and concerns matters within the agency’s expertise. City of Seattle v. Department of Labor & Indus., 136 Wn.2d 693, 704, 965 P.2d 619 (1998); Seattle Bldg. & Constr. Trades Council v. Apprenticeship & Training Council, 129 Wn.2d 787, 799, 920 P.2d 581 (1996); City of Pasco v. Public Employment Relations Comm’n, 119 Wn.2d 504, 509, 833 P.2d 381 (1992). Second, the contemporaneous construction placed upon a statute by the agency charged with enforcement is accorded great weight. In re Sehome Park Care Ctr., Inc., 127 Wn.2d 774, 780, 903 P.2d 443 (1995); Green River Community College v. Higher Educ. Personnel Bd., 95 Wn.2d 108, 118, 622 P.2d 826 (1980); Morin v. Johnson, 49 Wn.2d 275, 279, 300 P.2d 569 (1956). An administrative construction which is nearly contemporaneous with passage of legislation is particularly entitled to great weight where the Legislature fails to repudiate the contemporaneous construction. Green River, 95 Wn.2d at 118. Finally, an additional principle for construing statutes is important here. Where an agency charged with administering a statute promulgates a particular definition of a statutory term (in the absence of a statutory definition), that definition should be accorded weight. See Phillips v. City of Seattle, 111 Wn.2d 903, 908, 766 P.2d 1099 (1989).
Here, WAC 390-17-100 is a contemporaneous interpretation of RCW 42.17.680(3), it defines the phrase “for use as political contributions,” and it has not been repudiated by the Legislature.98 The rule provides that employers must obtain annual consent where the employer withholds or *646diverts wages or salaries “[f]or use, specifically designated by the contributing employee, for political contributions to candidates for state or local office . . . WAC 390-17--100(l)(b).
As construed by the Public Disclosure Commission, the rule gives meaning to both phrases in the statute. “Contributions to political committees” means contributions to registered political committees, which, pursuant to RCW 42.17.020, may involve contributions to committees supporting or opposing candidates or to committees supporting or opposing ballot measures. “For use as political contributions” pertains to contributions to candidates for office. (While an employee could not designate a direct contribution supporting a ballot measure, because no entity exists to utilize the contribution, an employee can designate contributions to political committees and candidates.)
The majority agrees that WAC 390-17-100 properly clarifies RCW 42.17.680(3). Majority at 639. However, the majority adopts a notice standard found neither in the statute nor in the rule. The majority says that where the employer has notice that the deducted funds are for the use of a political. committee or candidate, the employer must have the employee’s written annual consent. Majority at 635.
This standard is completely unnecessary where the rule is a correct interpretation of the statute. The employer will be able to determine whether the funds withheld from wages or salaries will be disbursed to a registered political committee, and will know from a specific designation by the employee whether the funds are to go to a candidate for office. There is no uncertainty about whether the annual authorization is required; the employer has clear guidelines for compliance with the statute.
The majority’s judicially created condition causes needless confusion. Does “notice” mean actual notice, and if so, from whom? Does it mean constructive notice, i.e., a reasonable employer should have known? Relevant to the cir*647cumstances in this case, does the employer ever have an affirmative duty to inquire of a labor organization what the funds it receives are to be used for, i.e., if there is some question about what funds are to be used for, with use as a political contribution a possibility, must the employer inquire further?
The majority’s notice standard is also confusing because it means that although the agency rule correctly states the law, it does not always correctly state the law. WAC 390-17--100 dictates that amounts deducted as dues to a labor organization do not require an annual authorization since they are not contributions to registered political committees nor are they amounts specifically designated by the employee as contributions to candidates for office. However, under the majority’s notice rule, if the employer has notice that some of the dues will ultimately be put to these uses, then an annual authorization is required. Thus, the notice standard is inconsistent with the agency’s interpretation of RCW 42.17.680(3) in WAC 390-17-100.
The majority’s notice standard also raises disturbing questions about how an employer is to comply with RCW 42.17.680(3) and other statutory mandates. The employer is put in an untenable position. The employer will be under considerable pressure to assure its own compliance with RCW 42.17 because RCW 42.17.390 provides that an employer who violates RCW 42.17.680(3) may be subject to a civil penalty of up to $10,000 for each violation. At the same time, however, several other statutes impose restraints on employers. For example, RCW 41.59.100, part of the Educational Employment Relations Act, provides that as a result of collective bargaining, an employer may be required to deduct from the employee’s pay monthly dues to a labor organization. There is no requirement of an annual authorization, however. Under RCW 41.59-.140(l)(b), it is an unfair labor practice for an employer to interfere with the administration of any employee organization.
Thus, if an employer school district has some reason to *648believe that a portion of union dues or other assessments withheld will be used as political contributions, and requires an annual consent form from the employee in an effort to comply with the majority’s notice rule, the employer could well run afoul of RCW 41.59.100 if mistaken. However, if the same employer inquires into a labor organization’s use of funds in an effort to verify whether dues are used for political contributions, the employer may well run afoul of RCW 41.59.140(l)(b). Looming all the time is the potential for penalties under RCW 42.17.390. This uncertainty does not arise under the agency’s interpretation of the statute to which the majority purports to give deference.
A public employer is also restrained by RCW 41.56.110. That statute provides that as a result of a collective bargaining agreement involving public employees, an employer may be required to deduct from the employee’s pay monthly dues to a labor organization upon written authorization of the employee. The statute does not require an annual authorization. Therefore, a public employer who has reason to believe that some portion of an employee’s union dues will be used for political purposes and attempts to obtain annual consent for withholding that portion under RCW 42.17.680(3) runs the risk of violating RCW 41.56.110 if wrong.
This conflict between the statutory obligations does not arise under WAC 390-17-100. Moreover, any conflict between the statutes arising from the majority’s added notice standard would have to be resolved in favor of the collective bargaining provision. With the exception of port district employees, RCW 41.56.905 mandates that the provisions of RCW 41.56 prevail in the case of conflict with any other statute. Where an annual consent form involving union dues sought pursuant to RCW 42.17.680(3) conflicts with RCW 41.56.110, RCW 41.56.110 must prevail. Of course, under the Public Disclosure Commission’s interpretation of RCW 42.17.680(3), there is no risk of violating RCW 41.56.110 and no potential conflict between the statutes.
*649The majority concedes that the Commission’s interpretation avoids conflict with the collective bargaining laws found in RCW 41.56 and RCW 41.59, and says that the Commission’s interpretation “does not restrict the employer in making dues deductions intended for the general treasury of labor organizations.” Majority at 635 n.83. The majority negates the Commission’s interpretation, though, because it states: “[W]hen the employer makes deductions under . . . RCW 41.59.100, and . . . RCW 41.56.110, and the employer is not made aware of the specific intended use of the funds, the employer has no legal obligation or authority to seek annual written authorization.” Majority at 635 (emphasis added). In other words, under the notice standard an employer is at risk of violating the collective bargaining laws. Moreover, the majority’s explanation of how RCW 42.17.680(3) is to operate in conjunction with the collective bargaining laws highlights the inconsistency of the majority’s notice standard and WAC 390-17-100.
The majority’s importation of a notice standard is also at odds with this court’s decision in Washington Federation of State Employees v. State, 127 Wn.2d 544, 901 P.2d 1028 (1995). There, the court held unconstitutional as applied a provision of Initiative 134 which repealed a statute authorizing state employees to have voluntary payroll deductions contributed to registered political committees. The provision unconstitutionally impaired contracts when applied to collective bargaining agreements in existence when the initiative was adopted. Where a collective bargaining agreement compels an employer to withhold dues for labor organizations from members’ wages without an annual authorization, requiring annual consent under RCW 42.17.680(3) for some part of that withheld amount because it may ultimately be used for political purposes raises similar concerns to those addressed in Washington Federation.
The majority’s notice standard is not necessary to meet the purposes of the Fair Campaign Practices Act, either. The Act clearly is designed to prevent use of agency fees paid by nonunion members as political contributions, not *650to prevent use of members’ dues to labor organizations for political purposes. That goal is achieved by RCW 42.17.760.
The stated purposes of the Act do not suggest the majority’s notice standard is required. RCW 42.17.610 and RCW 42.17.620 list goals of the Act as preventing special interest groups from having improper influence over decisions of elected officials, providing that individuals and interest groups have fair and equal opportunity to influence elections and government processes, reducing the influence of large organizational contributors, and restoring the public trust in governmental institutions and the electoral process. The majority’s notice standard is not necessary in order to satisfy any of these purposes. Further, nothing in the Act or its history indicates that the Public Disclosure Commission’s interpretation of RCW 42.17-.680(3) is inconsistent with the purposes of the Act. As explained, a notice standard is unnecessary under the agency’s rule.
Because the majority’s notice standard is unnecessary, inconsistent with the agency rule which the majority agrees correctly states the law, will cause confusion, and will place employers in untenable positions when trying to comply with applicable laws, I dissent from that part of the majority adopting the notice standard. This court should defer to the agency interpretation of RCW 42.17.680(3), an interpretation which resolves all of the problems which the majority’s notice standard raises.
For the reasons stated, I dissent in part.
Agid, J. Pro Tem., concurs with Madsen, J.

It is possible a political committee may fail to register as required. That possibility does not, however, alter the analysis. It is not up to employers to assure that political committees comply with the registration requirements. What employers must do themselves is comply with RCW 42.17.680(3) which, in accord with RCW 42.17.020(33) and RCW 42.17.040, concerns contributions to political committees, i.e., registered political committees.


"Although the people enacted the statute through the initiative process, the Legislature has had time in which to lawfully amend the statue, as it has done *646with other provisions enacted by passage of Initiative 134. See, e.g., Laws of 1995, ch. 397, § 20, amending RCW 42.17.640.